254 F.2d 339
103 U.S.App.D.C. 2
Esther EDEN, Appellant,v.Francis A. J. LAURIAT et al., Appellees.
No. 14146.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 18, 1958.Decided March 27, 1958.

,Mr. Herman Miller, Washington, D.C., for appellant.
Mr. Cornelius H. Doherty, Washington, D.C., for appellees.
Before BAZELON and BURGER, Circuit Judges, and MADDEN Judge of the Court of Claims.1
PER CURIAM.


1
This is an appeal from denial of a preliminary injunction to restrain the foreclosure of a real estate trust.  Appellee, the holder of a first trust note on real estate, notified appellant as owner that because of a default in payments he intended to foreclose under the trust.  Appellant sought an injunction to prevent the foreclosure disputing among other things the amount of the monthly payments and the amount in default.  He secured a temporary restraining order which remained in effect until a hearing on the preliminary injunction which was denied by the trial court.


2
Absent a memorandum or findings, we are not in a position to afford adequate appellate review, especially with respect to such issues as the equities or lack thereof, arising out of relations of the parties leading up to the foreclosure.  The Federal Rule of Civil Procedure 52(a), 28 U.S.C., provides in part: 'In all actions tried upon the facts without a jury * * * the court shall find the facts specially and state separately its conclusions of law thereon * * * and in granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action.'


3
Accordingly we reverse and remand for the prescribed findings and conclusions.


4
Remanded for findings.



1
 Sitting by designation pursuant to the provisions of Section 291(a), Title 28 U.S.Code